             Case 5:20-cv-00431 Document 1 Filed 04/03/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

WILLIAM D. CHAMBERS and                          §
LAURIE A. CHAMBERS,                              §
                                                 §
      Plaintiffs,                                §
                                                 §
v.                                               §             Cause No. 5:20-CV-431
                                                 §
KEYSTONE RV COMPANY                              §
                                                 §
        Defendant.                               §

                    KEYSTONE RV COMPANY’S NOTICE OF REMOVAL

       Pursuant to sections 1441 and 1446, Title 28 of the United States Code, Defendant

KEYSTONE RV COMPANY (“Keystone” or “Defendant”) respectfully files this Notice of

Removal, removing Cause No. 2020CV01612, William D. Chambers and Laurie A. Chambers

v. Keystone RV Company, from the County Court at Law No. 10, Bexar County, Texas, to the

United States District Court for the Western District of Texas, San Antonio Division, as follows:

                                   PROCEDURAL HISTORY

1.     On March 5, 2020 Plaintiffs WILLIAM D. CHAMBERS and LAURIE A. CHAMBERS

(“Plaintiffs”) filed their Original Petition and Requests for Disclosure (“Original Petition”) in the

County Court at Law No. 10, Bexar County, Texas, Cause No. 2020CV01612, based on

allegations that certain defects in a 2018 Keystone Alpine 3301GR fifth-wheel trailer exist and

that, as a result, Keystone has violated certain provisions of the Texas Deceptive Trade Practices

Act (“DTPA”), including those found in Tex. Bus. Comm. Code §§17.46 and 17.50. See

generally Ex. A, State Ct. Rec., Pl.’s Orig. Pet., Sections V. (“FACTUAL ALLEGATIONS”)

and VI. (“VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT AND


                                                                                                    1
             Case 5:20-cv-00431 Document 1 Filed 04/03/20 Page 2 of 6




BREACH OF EXPRESS AND IMPLIED WARRANTIES.”). Citation to Keystone was not

issued until March 10, 2020, and service on Keystone was made by certified after that date. See

generally Ex. A, State Ct. Rec.

2.     Plaintiffs identify themselves as San Antonio, Bexar County, Texas residents. Ex. A,

State Ct. R., Pl.’s Orig. Pet., Section II (“PARTIES”). Plaintiffs each are also citizens of Texas.

3.     Although Plaintiffs allege Keystone “is a corporation doing business under the laws of

the State of Texas and Bexar County, Texas,” see id., Keystone is incorporated under the laws of

Delaware and has its principal place of business in Goshen, Elkhart County, Indiana. Keystone

thus is a citizen of Delaware and Indiana. Keystone is not a citizen of Texas.

4.     Plaintiffs allege they suffered the following damages, to quote:

       (1)    Economic loss for the diminished value and costs of repair of the vehicle by
       reason of its defects, which amount, Plaintiffs assert is $75,000; alternatively

       (2)     Economic loss for Plaintiff’s loss of use of the vehicle each and every time
       Plaintiff sought to have warranty work performed on his vehicle $25,000.00;

       (3)      Mental anguish damages for the extreme mental anguish and emotional distress
       caused by Defendants’ conduct herein in an amount to be determined by the triers-of-fact
       in this case, Plaintiffs assert at $25,000.00;

       (4)     Statutory damages.

       (5)     Attorney’s fees as per Ch. 17, Texas Business and Commerce Code.

Id., Section VII., “DAMAGES.”

5.     Further, in Section 1 of their Original Petition, Plaintiffs allege they are “seeking

monetary relief of $200,000.00 or less.” Id., Section I., “DISCOVERY PLAN – LEVEL II.”

6.     Plaintiffs also allege in their Original Petition that they seek “cost of court, prejudgment

and post-judgment interest.” Id., Section XI., PRAYER.




                                                                                                      2
              Case 5:20-cv-00431 Document 1 Filed 04/03/20 Page 3 of 6




7.     Keystone now timely files this Notice of Removal within thirty days of receipt of the

Original Petition that demonstrates this case is removable. See 28 U.S.C. § 1446(b)(3).

                                    GROUNDS FOR REMOVAL

8.     Subject matter jurisdiction exists pursuant to section 1332, Title 28 of the United States

Code — diversity jurisdiction.

9.     Pursuant to section 1332,

       The district courts shall have original jurisdiction of all civil actions where the
       matter in controversy exceeds the sum or value of $75,000, exclusive of interest
       and costs, and is between —

       (1) citizens of different States . . . .

28 U.S.C. § 1332(a)(1).

A.     Total Diversity Exists Among the Parties.

10.     Diversity must exist at the time a lawsuit is commenced. Coury v. Prot, 85 F.3d 244, 249-

50 (5th Cir. 1996).

11.    The citizenship of an individual is based on the individual’s domicile. Id. at 250.

12.    The citizenship of a corporation is its state of incorporation and the state in which it has

its principal place of business. 28 U.S.C. § 1332(c)(1).

13.    Plaintiffs allege they reside in Texas, and therefore, they are citizens of Texas for

purposes of diversity jurisdiction. Ex. A, State Ct. R., Pl.’s Orig. Pet., Section II (“PARTIES”).

14.    Keystone is a citizen of Delaware, its place of incorporation, and Indiana, the location of

its principal place of business.

15.    Hence, total diversity exists among the parties.




                                                                                                      3
               Case 5:20-cv-00431 Document 1 Filed 04/03/20 Page 4 of 6




B.       The Amount in Controversy Is Satisfied.

16.      It is facially apparent the allegations taken as a whole demonstrate Plaintiffs seek an

amount in excess of the jurisdictional floor.

17.      Plaintiffs seek to recover for a variety of categorical damages as set forth supra in

paragraphs 4.

18.      Moreover, as noted in paragraph 5, supra, Plaintiffs expressly plead they seek “monetary

relief of $200,000 or less.”

19.      Therefore, the amount in controversy is satisfied.

         PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

20.      Pursuant to section 1441(a), venue of the removed action is proper in this Court as the

district and division embracing the place where the state action is pending, and Keystone is not a

citizen of Texas, making removal to this Court proper, cf. 28 U.S.C. § 1441(b)(2) (“A civil

action otherwise removable solely on the basis of the jurisdiction under section 1332(a) of this

title may not be removed if any of the parties in interest properly joined and served as defendants

is a citizen of the State in which such action is brought.”).

21.      There are no other defendants named in this action, making consent to removal from any

other defendant unnecessary.

22.      Keystone will properly give all parties written notice of the filing of this Notice of

Removal as required by section 1446(d). Keystone will also promptly file a copy of this Notice

of Removal with the Clerk of the Court for the County Court at Law No. 10, Bexar County,

Texas.




                                                                                                   4
               Case 5:20-cv-00431 Document 1 Filed 04/03/20 Page 5 of 6




23.    True and correct copies of all process, pleadings, and the Orders served in the state court

action are being filed with this Notice of Removal, as required by section 1446(a). See Ex. A,

State Ct. R.

       WHEREFORE, PREMISES CONSIDERED, Defendant KEYSTONE RV

COMPANY, pursuant to and in conformity with the requirements set forth in section 1446,

respectfully removes Cause No. 2020CV01612, William D. Chambers and Laurie A. Chambers

v. Keystone RV Company, from the County Court at Law No. 10, Bexar County, Texas, to the

United States District Court for the Western District of Texas, San Antonio Division.

                                             Dated: April 3, 2020.

                                             Respectfully submitted,
                                             /s/John W. Arnold
                                             John W. Arnold, TX Bar No. 00795231
                                             CROWE, ARNOLD & MAJORS LLP
                                             6550 Bank of America Plaza
                                             901 Main Street
                                             Dallas, TX 75202
                                             214-231-0555 Telephone
                                             214-231-0556 Facsimile
                                             Email: jarnold@bcklaw.com

                                             ATTORNEYS FOR DEFENDANT
                                             KEYSTONE RV COMPANY




                                                                                                     5
             Case 5:20-cv-00431 Document 1 Filed 04/03/20 Page 6 of 6




                                CERTIFICATE OF SERVICE
       I hereby certify that on April 3, 2020, and as per the Federal Rules of Civil Procedure, a

true and correct copy of the above and foregoing document has been served upon the following

counsel via ECF filing, email and Certified Mail, return receipt requested:

Paul A. Torres
Torres Law Firm
408 Dwyer Avenue
Historic Teagarden House
San Antonio, Texas 78204
paul@torreslawpc.com

                                             /s/John W. Arnold
                                             JOHN W. ARNOLD




                                                                                               6
